       CASE 0:11-cv-00429-DWF-HB Document 343 Filed 03/13/19 Page 1 of 1

                       UNITED STATES DISTRICT COURT
                                          District of Minnesota


                                                    JUDGMENT IN A CIVIL CASE
IBEW Local 98 Pension Fund,
Marion Haynes, Rene LeBlanc,




                                    Plaintiff(s),
v.                                                      Case Number: 11-cv-429 DWF/HB
Best Buy Co., Inc., Brian J Dunn,
Jim Muehlbauer, Mike Vitelli


                                    Defendant(s).




☐ Jury Verdict. This action came before the Court for a trial by jury. The issues have been
  tried and the jury has rendered its verdict.

☒ Decision by Court. This action came to trial or hearing before the Court. The issues have
 been tried or heard and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED THAT:

Defendants’ Motion for Summary Judgment (Doc. No. [329]) is GRANTED and Plaintiffs’ claims

are DISMISSED WITH PREJUDICE.


     Date: 3/13/2019                                       KATE M. FOGARTY, CLERK

                                                                     s/K. Krulas
                                                      (By) K. Krulas, Deputy Clerk
